Name: Commission Regulation (EEC) No 1949/88 of 1 July 1988 repealing Regulation (EEC) No 1719/88 concerning the stopping of fishing for plaice by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 170/46 Official Journal of the European Communities 2. 7, 88 COMMISSION REGULATION (EEC) No 1949/88 of 1 July 1988 repealing Regulation (EEC) No 1719/88 concerning the stopping of fishing for plaice by vessels flying the flag of Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 1719/88 (2), stopped fishing for plaice in ICES divisions VIII, IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Portugal or registered in Portugal as from 19 June 1988 ; Whereas Portugal has corrected the catch figures which it provided to the Commission and the corrected figures show that the quota has not in fact been exhausted ; whereas fishing for plaice in ICES divisions VIII, IX, and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of Portugal or registered in Portugal should therefore be permitted ; whereas consequently it is necessary to repeal ^Commission Regulation (EEC) No 1719/88 , HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1719/88 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29. 7. 1987, p . 1 . (2) OJ No L 152, 18 . 6 . 1988 , p . 50 .